Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed 6/28/2021 has been entered.  

Status of claims
Claims 1-30, 34-35, 39, 42-47 had been canceled.
Claims 31-33, 36-38, 41 have been amended.
Notes: on 5/8/2020, applicant also elected species SEQ ID NO: 7 from SEQ ID NOs: 7-12, without traverse.   
In summary, claims 31-33, 36-38, 40-41 are pending and examined in the office action.  Non-elected species stand withdrawn. 

Claim Objections
Claims 31 is objected for following informality:
The “and” at the beginning of step (d) should be located at the end of step (c) as: 
---; and

Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 31-33, 36-38, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al (US 20030211511, published 11/13/2003, filed 11/6/2002), in view of Rosen et al (US 20120178123, published 7/12/2012, filed 9/16/2010), Parthibane et al (Serine/Threonine/Tyrosine Protein Kinase Phosphorylates Oleosin, a Regulator of Lipid Metabolic Functions. Plant Physiology, 159, pp. 95–104, 2012).  

(a) introducing a nucleic acid into eukaryotic microalgagrowth condition specific targeting to the fusion polypeptide and a polypeptide of interest; wherein the growth condition specific targeting is targeting to microalgal chloroplast under homeostatic growth conditions and targeting to accumulated lipid particles under stress conditions and a nucleic acid sequence capable of controlling expression in microalgae; 
(b) growing the microalgae of step (a) under homeostatic conditions, wherein the fusion polypeptide is targeted to the microalgal chloroplast; 
(c) subjecting the growing microalgae of step (b) to stress conditions to form accumulated lipid particles and to target the fusion polypeptide to the accumulated lipid particles from the chloroplasts within the microalgae; and
(d) and isolating the accumulated lipid particles enriched for the fusion polypeptide.  
The function is producing accumulated lipid particles enriched for a fusion peptide.  
Claim 41 limits claim 31 wherein the microalgae is selected form the group of microalgae consisting of green algae (Chlorophyceae), diatoms (Bacillariophyceae), yellow-green algae (Xanthophyceae), golden algae (Chrysophyceae), red algae (Rhodophyceae), brown algae (Phaeophyceae), dinoflagellates (Dinophyceae) or pico- plankton (Prasinophyceae and Eustigmatophyceae), wherein the green algae optionally belongs to the genus Clamydomonas, or Chlorella.

Dependent claims:
Claim 32 limits the stress conditions to medium that is insufficient in nutrients of nitrogen or phosphorus.  

Claim 36 recites that microalgae is grown under homeostatic growth conditions (first time period, substantially no accumulated lipid particles), then (second time period) is grown under stress conditions. 
Claim 37 limits claim 36, wherein during the first period the microalgae is grown to logarithmic growth phase, and wherein during logarithmic phase the microalgae are subjected to stress conditions during the second time period.  
Claim 38 limits claim 36, wherein during the first period the microalgae is grown to early stationary phase, and wherein during early stationary phase the Amendment and Response to Election Requirement   Page 6 microalgae are subjected to stress conditions during the second time period.  
According to instant specification ([0005]), Eukaryotic microalgae, hereinafter “algae” or “algal cells”, are eukaryotic photosynthetic organisms. 

Briggs et al teach introducing a fusion peptide: the fusion peptide includes (i) protein of interest thioredoxin reductase protein and (ii) a transit peptide encoding DNA, and a promoter (reading on sequence controlling expression) into plant including algal cell ([0031], [0232], claim 22-23, 37).   
Briggs et al teach that green alga Chlamydomonas reinhardtii (green alga is alga, and microalgae of claim 41) is preferred organism ([0355]), reading on eukaryotic microalgae, the limitation of claim 41, and applicant used in examples (instant specification, example 2, [0145]).  
The transit/signal peptide is oleosin ([0234], claim 20), which is an oil body target peptide functioning to target the fusion peptide to an accumulated oil body.  The oil body reads on lipid particle. Thus, the lipid particle is enriched for the fusion polypeptide ([0236]). 

Briggs et al teach that the cells are grow under optimized appropriate growth conditions thus the protein is expressed ([0330]), reading on “homeostatic conditions” as described in instant specification ([0046]).    
Briggs et al teach isolating the fusion polypeptide ([0081], claim 37).  Given that the fusion protein and lipid particle (oil body) are together (enriched for each other), Briggs et al teach step (d).  

Thus, Briggs et al teach limitations of claims 31 and 41 except do not teach subjecting the algal cell to stress conditions of step (c). 
Rosen et al teach that algae chloroplast has 2 phases: a growing and dividing first phase under conventional growth stimulating condition (reading on homeostatic growth condition of step (b); and a lipid production/enhancement second phase, particularly in chloroplast, while the second phase is induced by stress condition and while the cells do not grow or divide ([0009], [0019]).  
Rosen et al demonstrated increased lipid production by 50% under stress conditions (abstract). 
Thus, Rosen et al not only teach steps (b) and (c) of claim 31, but also teach the advantage that algae produce more lipids under stress conditions.    

Parthibane et al teach using oleosin (OLE3) in a fusion protein with GFP to target the fusion protein to tissues and demonstrated that the fusion protein is localized exclusively in chloroplasts of plant (p95, abstract; p97, left col, 1st para; p96, fig 1).   Parthibane et al demonstrated that GFP is highly expressed and enriched in the chloroplasts (p96, fig 1).  
st para, fig 7), supporting Briggs et al that lipid particle enriched for a fusion polypeptide. 

Regarding dependent claims, Rosen et al teach that nitrogen deficiency is an environmental condition that enhances lipid production ([0013]), teaching the limitation of claim 32. 
Rosen et al teach that algae chloroplast has 2 phases: a growing and dividing first phase under conventional growth stimulating condition; and a lipid production/enhancement second phase, while the second phase is induced by stress condition and while the cells do not grow or divide ([0009], [0019]), including non-homeostatic PH and light ([0035], claim 8), teaching the limitations of claims 33 and 36. 
Rosen et al further teach that induced stress condition would end the logarithmic growth (first phase) of algae with killing most of algae.  The induced stress condition would also enhance lipid production in chloroplast (second phase) ([0008]), teaching claim 37. 
Rosen et al also teach that algae cells first grow entering stationary phase without cell death (reading on early stationary phase) under normal growth condition. When the growth condition is changed by giving induced stress condition (non-homeostatic conditions) during the stationary phase, the cells start to produce more lipid ([0014] and [0021]), teaching claim 38. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Briggs et al teach all claim limitations except do not teach subjecting the green alga (microalga/alga) to stress conditions of step (c) of claim 31. 

Parthibane et al teach and demonstrated that oleosin targets the fusion peptide exclusively into chloroplast and that oil bodies/lipid particle is enriched for the fusion peptide comprising oleosin. 
One ordinary skill in the art would have realized that oleosin functions to target the fusion peptide exclusively into chloroplast, and that oil bodies/lipid particle is enriched for the fusion peptide comprising oleosin, as taught by Briggs et al and demonstrated by Parthibane et al, and been motivated to introduce protein of interest by Oleosin as a fusion peptide to microalgae chloroplast as taught by Briggs et al, to achieve the expected result of lipid synthesis in algal chloroplasts and lipid particle enriched for the fusion peptide. 
One ordinary skill in the art also would have realized that algae produces more lipids in chloroplasts under stress conditions as taught by Rosen et al, and been motivated to apply such condition into the method of Briggs et al to achieve the expected result of increased lipid synthesis in algae chloroplasts.  
The expectation of success would have been high because Parthibane et al demonstrated that Oleosin leads the peptide of interest into chloroplast and leads to lipid particle accumulation to oil body, and Rosen et al demonstrated that microalgae and algae cell produce more lipid in chloroplast in stress conditions.   
Therefore, the invention would have been obvious to any ordinary skill in the art. 

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briggs et al in view of Rosen et al and Parthibane et al as applied to claim 31 above, and further in view of Spangenberg et al (WO2011060490, published 5/26/2011).  
Claim 31 has been analyzed above. 

Briggs et al in view of Rosen et al and Parthibane et al do not teach the oleosin being encoded by SEQ ID NO: 7. 
Spangenberg et al teach polynucleotide sequence 100% identical to instant SEQ ID NO: 7 (SEQ ID NO: 24 of Spangenberg et al), and an oleosin peptide sequence encoded by instant SEQ ID NO: 7 (SEQ ID NO: 25 of Spangenberg et al).  SEQ ID NO: 7 is a functional equivalent of the oleosin as taught by Briggs et al and by Parthibane et al. 
Against instant SEQ ID NO: 7

AZI44107
ID   AZI44107 standard; DNA; 912 BP.
XX
AC   AZI44107;
XX
DT   07-JUL-2011  (first entry)
XX
DE   Oleosin-angiogenin, ribonuclease, RNase A family, 5 gene fusion SEQ:24.
XX
KW   ANG gene; Oleosin gene; angiogenin, ribonuclease, RNase A family, 5;
KW   cosmetics; ds; feedstuff; gene; gene expression; gene fusion;
KW   protein production; transgenic plant.
XX
OS   Arabidopsis thaliana.
OS   Bos taurus.
OS   Chimeric.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..912
FT                   /*tag=  a
FT                   /product= "Oleosin and angiogenin, ribonuclease, RNase A 
FT                   family, 5 fusion protein"
FT   misc_feature    1..519
FT                   /*tag=  b
FT                   /note= "Arabidopsis thaliana oleosin encoding DNA"
FT   misc_feature    520..537
FT                   /*tag=  c
FT                   /note= "Thrombin protease recognition site DNA"
FT   misc_feature    538..909
FT                   /*tag=  d
FT                   /note= "Bos taurus angiogenin encoding DNA"
XX
CC PN   WO2011060490-A1.
XX
CC PD   26-MAY-2011.
XX
CC PF   18-NOV-2010; 2010WO-AU001543.
XX
PR   18-NOV-2009; 2009AU-00905627.
XX
CC PA   (AGRI-) AGRIC VICTORIA SERVICES PTY LTD.
XX
CC PI   Spangenberg G,  Mouradov A,  Wang J,  Cocks BG,  Knight M;

XX
DR   WPI; 2011-F61247/36.
DR   P-PSDB; AZI44108.
XX
CC PT   Plant cell, plant callus, plant, seed or other plant part used in e.g. 
CC PT   food, beverage, food supplement, nutraceutical, pharmaceutical or 
CC PT   veterinary product comprises angiogenin gene or its active fragment or 
CC PT   angiogenin polypeptide.
XX
CC PS   Example 6; SEQ ID NO 24; 124pp; English.
XX
CC   The invention relates to a novel plant cell, plant callus, plant, seed or
CC   other plant part used in e.g. food, beverage, food supplement, 
CC   nutraceutical, pharmaceutical or veterinary product. The plant cell, 
CC   plant callus, plant, seed or other plant part comprises an angiogenin 
CC   gene or its functionally active fragment or variant and/or an angiogenin 
CC   polypeptide. Also claimed is: a plant-produced angiogenin; a method of 
CC   producing a transformed plant cell expressing an angiogenin gene; a 
CC   method of producing transformed plant calli, plants, seeds or other plant
CC   parts comprising angiogenin; an artificial construct capable of enabling 
CC   expression of an angiogenin gene in a plant cell; an angiogenin gene with
CC   codon-usage adapted for plants to enable expression of the angiogenin 
CC   gene in a plant cell; a method of enhancing expression, activity or 
CC   isolation of angiogenin in plants; an artificial construct or chimeric 
CC   sequence capable of enabling expression of an angiogenin gene in a plant 
CC   cell; a chimeric sequence comprising an angiogenin gene and a plant 
CC   signal peptide; and a method of using a plant cell, plant callus, plant, 
CC   seed or other plant part including an angiogenin as feed stock for 
CC   animals or as a composition suitable for human consumption. The 
CC   transgenic plant or other plant part is used in medicine, dietary 
CC   foodstuff supplements and cosmetics. The angiogenin can be prepared by an
CC   efficient process that allows its production on commercial scale. The 
CC   present sequence is an Oleosin-angiogenin, ribonuclease, RNase A family, 
CC   5 gene fusion used in the invention to produce an expression cassette for
CC   transformation of the plant chloroplast genome.
XX
SQ   Sequence 912 BP; 240 A; 234 C; 219 G; 219 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 516;  DB 42;  Length 912;
  Best Local Similarity   100.0%;  
  Matches  516;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCGGATACAGCTAGAGGAACCCATCACGATATCATCGGCAGAGACCAGTACCCGATG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCGGATACAGCTAGAGGAACCCATCACGATATCATCGGCAGAGACCAGTACCCGATG 60

Qy         61 ATGGGCCGAGACCGAGACCAGTACCAGATGTCCGGACGAGGATCTGACTACTCCAAGTCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ATGGGCCGAGACCGAGACCAGTACCAGATGTCCGGACGAGGATCTGACTACTCCAAGTCT 120

Qy        121 AGGCAGATTGCTAAAGCTGCAACTGCTGTCACAGCTGGTGGTTCCCTCCTTGTTCTCTCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGGCAGATTGCTAAAGCTGCAACTGCTGTCACAGCTGGTGGTTCCCTCCTTGTTCTCTCC 180

Qy        181 AGCCTTACCCTTGTTGGAACTGTCATAGCTTTGACTGTTGCAACACCTCTGCTCGTTATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AGCCTTACCCTTGTTGGAACTGTCATAGCTTTGACTGTTGCAACACCTCTGCTCGTTATC 240

Qy        241 TTCAGCCCAATCCTTGTCCCGGCTCTCATCACAGTTGCACTCCTCATCACCGGTTTTCTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TTCAGCCCAATCCTTGTCCCGGCTCTCATCACAGTTGCACTCCTCATCACCGGTTTTCTT 300

Qy        301 TCCTCTGGAGGGTTTGGCATTGCCGCTATAACCGTTTTCTCTTGGATTTACAAGTACGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TCCTCTGGAGGGTTTGGCATTGCCGCTATAACCGTTTTCTCTTGGATTTACAAGTACGCA 360

Qy        361 ACGGGAGAGCACCCACAGGGATCAGACAAGTTGGACAGTGCAAGGATGAAGTTGGGAAGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ACGGGAGAGCACCCACAGGGATCAGACAAGTTGGACAGTGCAAGGATGAAGTTGGGAAGC 420


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AAAGCTCAGGATCTGAAAGACAGAGCTCAGTACTACGGACAGCAACATACTGGTGGGGAA 480

Qy        481 CATGACCGTGACCGTACTCGTGGTGGCCAGCACACT 516
              ||||||||||||||||||||||||||||||||||||
Db        481 CATGACCGTGACCGTACTCGTGGTGGCCAGCACACT 516

Against peptide encoded by instant SEQ ID NO: 7

AZI44108
ID   AZI44108 standard; protein; 303 AA.
XX
AC   AZI44108;
XX
DT   07-JUL-2011  (first entry)
XX
DE   Oleosin-angiogenin ribonuclease, RNase A family, 5 fusion protein SEQ:25.
XX
KW   ANG protein; Oleosin protein;
KW   angiogenin, ribonuclease, RNase A family, 5; cosmetics; feedstuff;
KW   fusion protein; gene expression; protein production; transgenic plant.
XX
OS   Arabidopsis thaliana.
OS   Bos taurus.
OS   Chimeric.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Region          1..173
FT                   /note= "Arabidopsis thaliana oleosin protein"
FT   Region          174..179
FT                   /note= "Thrombin protease recognition site"
FT   Region          180..303
FT                   /note= "Bos taurus angiogenin protein"
XX
CC PN   WO2011060490-A1.
XX
CC PD   26-MAY-2011.
XX
CC PF   18-NOV-2010; 2010WO-AU001543.
XX
PR   18-NOV-2009; 2009AU-00905627.
XX
CC PA   (AGRI-) AGRIC VICTORIA SERVICES PTY LTD.
XX
CC PI   Spangenberg G,  Mouradov A,  Wang J,  Cocks BG,  Knight M;
CC PI   Mcdonagh M;
XX
DR   WPI; 2011-F61247/36.
DR   N-PSDB; AZI44107.
XX
CC PT   Plant cell, plant callus, plant, seed or other plant part used in e.g. 
CC PT   food, beverage, food supplement, nutraceutical, pharmaceutical or 
CC PT   veterinary product comprises angiogenin gene or its active fragment or 
CC PT   angiogenin polypeptide.
XX
CC PS   Disclosure; SEQ ID NO 25; 124pp; English.
XX
CC   The invention relates to a novel plant cell, plant callus, plant, seed or
CC   other plant part used in e.g. food, beverage, food supplement, 
CC   nutraceutical, pharmaceutical or veterinary product. The plant cell, 
CC   plant callus, plant, seed or other plant part comprises an angiogenin 
CC   gene or its functionally active fragment or variant and/or an angiogenin 
CC   polypeptide. Also claimed is: a plant-produced angiogenin; a method of 
CC   producing a transformed plant cell expressing an angiogenin gene; a 
CC   method of producing transformed plant calli, plants, seeds or other plant
CC   parts comprising angiogenin; an artificial construct capable of enabling 

CC   codon-usage adapted for plants to enable expression of the angiogenin 
CC   gene in a plant cell; a method of enhancing expression, activity or 
CC   isolation of angiogenin in plants; an artificial construct or chimeric 
CC   sequence capable of enabling expression of an angiogenin gene in a plant 
CC   cell; a chimeric sequence comprising an angiogenin gene and a plant 
CC   signal peptide; and a method of using a plant cell, plant callus, plant, 
CC   seed or other plant part including an angiogenin as feed stock for 
CC   animals or as a composition suitable for human consumption. The 
CC   transgenic plant or other plant part is used in medicine, dietary 
CC   foodstuff supplements and cosmetics. The angiogenin can be prepared by an
CC   efficient process that allows its production on commercial scale. The 
CC   present sequence is an Oleosin-angiogenin, ribonuclease, RNase A family, 
CC   5 fusion protein used in the invention to produce an expression cassette 
CC   for transformation of the plant chloroplast genome.
XX
SQ   Sequence 303 AA;

Alignment Scores:
Length:                 303    
Score:                  877.00         Matches:       172    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            87.4%          Indels:        0      
DB:                     18             Gaps:          0      

US-16-338-874A-7 (1-516) x AZI44108 (1-303)

Qy          1 ATGGCGGATACAGCTAGAGGAACCCATCACGATATCATCGGCAGAGACCAGTACCCGATG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetAlaAspThrAlaArgGlyThrHisHisAspIleIleGlyArgAspGlnTyrProMet 20

Qy         61 ATGGGCCGAGACCGAGACCAGTACCAGATGTCCGGACGAGGATCTGACTACTCCAAGTCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         21 MetGlyArgAspArgAspGlnTyrGlnMetSerGlyArgGlySerAspTyrSerLysSer 40

Qy        121 AGGCAGATTGCTAAAGCTGCAACTGCTGTCACAGCTGGTGGTTCCCTCCTTGTTCTCTCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 ArgGlnIleAlaLysAlaAlaThrAlaValThrAlaGlyGlySerLeuLeuValLeuSer 60

Qy        181 AGCCTTACCCTTGTTGGAACTGTCATAGCTTTGACTGTTGCAACACCTCTGCTCGTTATC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SerLeuThrLeuValGlyThrValIleAlaLeuThrValAlaThrProLeuLeuValIle 80

Qy        241 TTCAGCCCAATCCTTGTCCCGGCTCTCATCACAGTTGCACTCCTCATCACCGGTTTTCTT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         81 PheSerProIleLeuValProAlaLeuIleThrValAlaLeuLeuIleThrGlyPheLeu 100

Qy        301 TCCTCTGGAGGGTTTGGCATTGCCGCTATAACCGTTTTCTCTTGGATTTACAAGTACGCA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 SerSerGlyGlyPheGlyIleAlaAlaIleThrValPheSerTrpIleTyrLysTyrAla 120

Qy        361 ACGGGAGAGCACCCACAGGGATCAGACAAGTTGGACAGTGCAAGGATGAAGTTGGGAAGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ThrGlyGluHisProGlnGlySerAspLysLeuAspSerAlaArgMetLysLeuGlySer 140

Qy        421 AAAGCTCAGGATCTGAAAGACAGAGCTCAGTACTACGGACAGCAACATACTGGTGGGGAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        141 LysAlaGlnAspLeuLysAspArgAlaGlnTyrTyrGlyGlnGlnHisThrGlyGlyGlu 160

Qy        481 CATGACCGTGACCGTACTCGTGGTGGCCAGCACACT 516
              ||||||||||||||||||||||||||||||||||||
Db        161 HisAspArgAspArgThrArgGlyGlyGlnHisThr 172

Spangenberg et al further teach using above sequence in a fusion gene encoding a fusion protein (figs 9-10).  Spangenberg et al teach Oleosin as targeting peptide to target the fusion protein to 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
One ordinary skill in the art would have realized the oleosin sequence encoded by SEQ ID NO: 7 were proven to target protein of interest to chloroplast as demonstrated by Spangenberg et al, and been motivated to use such known target peptide sequence in the fusion protein and method of Briggs et al, to achieve the same expected result.  The expectation of success would have been high because SEQ ID NO: 7 was demonstrated to be a functional equivalent and had the same function. 
Therefore, the claim would have been obvious to one ordinary skill in the art.  

Remarks
The following references were cited by examiner, and/or are relevant to instant application, are filed but not cited by examiner. 
US 20130273620, published 10/17/2013, filed 3/13/2013, teaching that algae include green algae, diatoms, and more ([0028]). 
US 20100317073, published 12/16/2010, filed 12/4/2008. 

Response to Arguments
Rejections of Claims under 35 U.S.C. 103 
Applicant amended claims, and argues that the amended claims are not taught or suggested by the cited art.  Applicant argues that although microalgae contain a chloroplast they are structurally and 
Applicant further wishes to remind the Examiner that algae (including microalgae) do not contain oleosins. Oleosins are structural proteins found in vascular plant oil bodies and in vascular plant cells. Algae (including microalgae) do not contain these oil bodies. Oil bodies are subcellular structures present in some vascular plants and are generally found in seeds. 
Applicants disagree with the Examiner's assertation that Briggs teaches "using the targeting peptide to target the gene product (the fusion protein) to chloroplast of plant and algae ([0353]). 
The arguments are fully considered but not deemed persuasive.  
According to instant specification ([0005]), Eukaryotic microalgae, hereinafter “algae” or “algal cells”, are eukaryotic photosynthetic organisms.  
Nevertheless, Briggs et al teach that green alga Chlamydomonas reinhardtii (green alga is alga, and microalgae of claim 41) is preferred organism ([0355]).  
Thus, the fusion protein comprising oleosin is expected to function to target chloroplast and enrich lipid in chloroplast of eukaryotic photosynthetic organisms/microalgae. 

Applicant further argues that to overcome this deficiency, the Examiner combined the teaching of Briggs with Parthibane.  
The arguments are fully considered but not deemed persuasive.  
Parthibane is not cited to overcome any deficiency. Instead, it is cited to teach and demonstrate the advantage of oleosin: oleosin targets the fusion peptide exclusively into chloroplast, and oil bodies/lipid particle is enriched for the fusion peptide comprising oleosin.  


The arguments are fully considered but not deemed persuasive.  
Franz is no longer cited.  
Rosen is cited to teach and demonstrate applying stress conditions and advantage thereof (to increase lipid production), not to overcome any deficiency. 


Conclusion
No claim is allowed. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662